Citation Nr: 0942857	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-36 231	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis (PTB). 

2.  Entitlement to service connection for osteoarthritis. 



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The appellant had recognized service from December 1944 to 
March 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines that denied the 
benefit sought on appeal.  The appellant appealed that 
decision, and the case was referred to the Board for 
appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In February 2005, the Board denied service connection for 
pulmonary tuberculosis.  

2.  The evidence associated with the claims file subsequent 
to the Board's February 2005 decision relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for pulmonary tuberculosis.

3.  The appellant's pulmonary tuberculosis has not been shown 
to the causally or etiologically related to service.  

4.  The appellant's osteoarthritis has not been shown to be 
causally or etiologically related to service. 




CONCLUSIONS OF LAW

1.  The February 2005 Board decision, which denied service 
connection for pulmonary tuberculosis, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2009)

2.  Evidence obtained since the Board continued the denial of 
entitlement to service connection for pulmonary tuberculosis 
in February 2005 is new and material and the claim for 
service connection for pulmonary tuberculosis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The appellant's pulmonary tuberculosis was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

4.  The appellant's osteoarthritis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the appellant's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the appellant dated November 
2005, December 2005, March 2006, April 2006, January 2008, 
and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material 
evidence and in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the RO must satisfy the duty to notify with a 
letter defining new and material evidence, advising the 
appellant of the reasons for the prior denial of the claim of 
service connection and noting the evidence needed to 
substantiate the underlying claim of service connection.  The 
January 2008 letter to the appellant fulfilled this 
requirement, but to the extent that correspondence to the 
appellant may have been deficient with regard to this 
specific notice, as the claim is being reopened, any such 
error is harmless.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the appellant has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that 
any errors or deficiencies in the accomplishment of the duty 
to notify or the duty to assist have prejudiced the appellant 
in the adjudication of his appeal.  Therefore, the Board 
finds that the RO has satisfied the duty to notify and the 
duty to assist and will proceed to the merits of the 
appellant's appeal.

The appellant has claimed entitlement to service connection 
for pulmonary tuberculosis and osteoarthritis.  In general, 
service connection will be granted for a disability resulting 
from an injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases 
when the disease is manifested to a compensable degree within 
the specified time after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Pulmonary Tuberculosis

The appellant's claims for service connection for pulmonary 
tuberculosis have been previously considered and denied by 
the RO on several occasions.  The appellant first claimed 
entitlement to service connection for pulmonary tuberculosis 
in November 2002.  In an April 2003 rating decision the RO 
denied service connection, finding that there was no evidence 
of incurrence of that condition while the appellant was in 
service or for many years after.  Service medical records and 
processing affidavits were considered at that time.  The 
appellant submitted a Notice of Disagreement (NOD) in 
September 2003.  The RO issued a Statement of the Case (SOC) 
in October 2003 and later that month the appellant filed his 
Substantive Appeal (VA Form 9).  

In February 2005 the Board reviewed the claim and denied 
service connection for pulmonary tuberculosis, finding that 
the appellant's records did not contain any evidence of 
treatment for lung problems and that there was no service 
diagnosis of pulmonary tuberculosis.  In addition, the Board 
found that lay statements of record could not substitute for 
a confirming diagnosis of pulmonary tuberculosis either 
during service or within the three-year presumptive period.  
The appellant was notified of this decision and of his 
appellate rights, but did not appeal.  Therefore, the 
February 2005 decision is now final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (200.

In January 2006, the Veteran requested that his claim be 
reopened.  In March 2006 the RO issued a rating decision 
denying the appellant's claim for failure to submit new and 
material evidence.  The appellant submitted a Notice of 
Disagreement (NOD) with this rating decision in April 2006.  
The RO issued a Statement of the Case (SOC) in July 2006 
reopening the claim because of new and material evidence, but 
denying the claim on a de novo basis.  In October 2006 the 
appellant filed his Substantive Appeal (VA Form 9).  An 
additional Statement of the Case (SOC) was issued in February 
2007.  In a report of contact, dated in July 2007, it was 
indicated that the veteran had an informal conference and 
planned to withdraw his claim for pulmonary tuberculosis.  
The Veteran signed a form which indicated that these facts.  
However, two months later the appellant advised the RO that 
he had signed a blank piece of paper and that he intended to 
proceed with his claim.  Accordingly, the Board finds that 
the appellant did not withdraw his claim and so the March 
2006 rating decision is still on appeal.

At the time of the informal hearing conference in July 2007, 
the Veteran submitted a report of X-ray, dated in October 
1991, which resulted in an impression of PTB, minimal.  He 
also submitted two affidavits.  One individual indicated that 
he had known the Veteran for almost 20 years and that the 
Veteran narrated to him that his sickness began in 1944 and 
his diagnoses included PTB.  He attested to having witnessed 
symptoms of the Veteran's sickness, including vomiting, 
yellowish saliva, dizziness, difficulty breathing, and 
coughing.  The second individual indicated he and the Veteran 
attended a meeting in 1996 and that he was told by the first 
affiant that the veteran was suffering from several medical 
conditions, including TB since the time of the war.  

In March 2008 the RO issued another rating decision, this 
time denying service connection for osteoarthritis and 
finding that no new and material evidence had been presented 
in connection with the appellant's claim for service 
connection for pulmonary tuberculosis.  The appellant 
submitted a Notice of Disagreement (NOD) in April 2008.  A 
Statement of the Case (SOC) was issued in September 2008 and 
the appellant filed his Substantive Appeal (VA Form 9) in 
November 2008.  Regardless of how the RO ruled on the 
question of reopening, the Board must decide the matter on 
appeal because reopening is a threshold jurisdictional 
question for the Board.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When an appellant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
appellant's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file since the 
February 2005 Board decision consists of letters and 
statements from the appellant, a medical certificate, private 
treatment records, records from the Veterans Memorial Medical 
Center and an affidavit from the Post Commander of the 
Veterans Federation of the Philippines, Bagon Barrio Post, 
Caloocan City Chapter.  This evidence does indicate that the 
appellant's pulmonary tuberculosis may have had its onset 
during service.  Accordingly, the claim for service 
connection for pulmonary tuberculosis is reopened.

Having been reopened, the Board will now consider the 
appellant's substantive claims.  As stated, to prove service 
connection, the record must contain: (1) Medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of injury or disease, and (3) medical evidence of 
a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For chronic diseases, including pulmonary tuberculosis, 
included in 38 C.F.R. § 3.309 there must be manifestations to 
a degree of 10 percent within three years of the date of 
termination of service.  These manifestations must be 
confirmed by acceptable clinical, x-ray or laboratory 
studies, or by findings of active tuberculosis based on 
acceptable hospital observation or treatment.  

As mentioned above, the evidence of record on the appellant's 
claim for service connection for pulmonary tuberculosis 
includes service treatment records, a medical certificate 
reportedly from Dr. Gelasio Abesamis, written statements and 
letters from the appellant and affidavits corroborating the 
appellant's statements.  

Service treatment records contain several processing forms 
concerning the appellant.  An Affidavit for Philippine Army 
Personnel noted under the section for "chronological record 
of wounds and illnesses incurred" that the appellant had 
"none."  A discharge examination noted that the appellant 
had no lung abnormality and that he had no significant 
diseases, wounds or injuries.  All major physical systems 
were identified as normal.  

The appellant submitted a 1991 VMMC x-ray examination that he 
had PTB, minimal.  A 1992 radiology report showed, compared 
with a 1991 x-ray, an unchanged status of parenchymal 
infiltrates, with an impression of PTB minimal, stable.  A 
December 1993 x-ray from VMMC showed PTB minimal stable.  A 
March 2000 radiographic reports from the VMMC compared a 2000 
chest image with a 1999 chest image, and found essentially 
the same chest findings of pulmonary fibrosis, both upper 
lungs, pulmonary emphysema, and atheromatous aorta.  A 
December 2000 reports from the Caloocan Polyclinic & X-Ray 
Center rendered an impression of pneumo-hydrothorax, left, 
minimal PTB, right upper lobe, probably active, and 
atheromatous aorta.  A September 2003 radiological report 
from the Perlas Polyclinic showed PTB, minimal, bilateral.  A 
radiological report from MCU-DFT Medical Foundation Hospital 
from July 2004 showed an impression of Koch's infection in 
both lungs, among other findings.  May 2006 and November 2007 
records from the Veterans Memorial Medical Center indicate 
treatment for pulmonary tuberculosis dating back to 2002.  
Photocopies of prescriptions and pharmacy receipts were also 
submitted.  

The appellant submitted two affidavits from person who knew 
the appellant during World War II military service.  The 
first affiant noted that while in the mountains, he noticed 
that the appellant's cough became worse and the appellant 
told the affiant he had PTB.  The second affiant stated that 
he observed the appellant's heavy coughs after rain and that 
the cough became worse.  The affiant was sure the appellant's 
sickness was PTB, because of saliva coming from his mouth 
with bloodstains.  

In various statements and letters submitted to the VA the 
appellant stated that during his military service he did not 
have access to medical care.  Also, during his discharge 
examination, the appellant did not relate all of his 
sicknesses because he wanted to return to his family.  

The Board does note that the appellant has not been scheduled 
for a VA examination specifically to determine whether his 
claimed pulmonary tuberculosis is related to service.  
Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the appellant suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  

The appellant's records from service do not contain any 
evidence of treatment for lung problems.  The record 
illustrates that at separation the appellant had no 
documented lung problems, and there was no service diagnosis 
of PTB.  The medical certificate from Dr. Gelasio Abesamis, 
which he reports he obtained from the doctor's estate, 
showing treatment for ulcer, malnutrition, pulmonary 
tuberculosis and anemia in June 1944 is not substantiated by 
actual treatment records, clinical documentation or 
diagnostic procedures to show actual the basis for diagnosis 
of the stated condition in 1944.  Subsequent medical evidence 
submitted shows the onset of, and treatment for, pulmonary 
tuberculosis long after discharge from service, with no 
indication of any relationship with military service.  The 
Board also notes that diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
x-ray or laboratory studies, or by findings of active 
tuberculosis based on acceptable hospital observation and 
treatment.  38 C.F.R. § 3.374(c). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

The Board has reviewed the statements made by the appellant 
and acknowledges that the appellant is competent to testify 
as to symptoms which are non-medical in nature or what comes 
to him through his senses.  In Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that an appellant is competent to provide a diagnosis of 
simple condition such as a broken leg.  However, the Court 
found that individuals without training are not competent to 
provide evidence as to more complex medical questions.  
Although the lay statements by the appellant and the 
affidavits of record offer an eyewitness account of the 
appellant's apparent visible symptoms of cough and blood in 
his saliva, those accounts cannot substitute for a confirming 
diagnosis of PTB either during service or within the three-
year presumptive period.  In addition, under pertinent VA 
regulations, these contentions are an insufficient basis for 
a medical examination to be obtained.  The appellant is not 
shown to have medical training and expertise, so he cannot 
provide a competent opinion on a matters as complex as the 
etiology of his tuberculosis.  

Because there is no probative evidence connecting any current 
pulmonary tuberculosis to service, and the earliest confirmed 
documentation of PTB occurred many decades after service, the 
evidence is against the claim for service connection.  In 
sum, the Board concludes that there is a preponderance of 
evidence against the appellant's claims.  As such the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).
Accordingly, the Board concludes that service connection for 
pulmonary tuberculosis is not established.


Osteoarthritis

The appellant has also claimed entitlement to service 
connection for osteoarthritis.   The appellant first claimed 
entitlement for osteoarthritis in November 2007.  The RO 
issued a March 2008 rating decision denying service 
connection for that condition, finding that there was no 
evidence of the condition in service or within one year after 
discharge and no evidence establishing a credible link 
between the claimed condition and service.

The appellant submitted a Notice of Disagreement (NOD) in 
April 2008.  The RO issued a Statement of the Case (SOC) in 
September 2008 and in November 2008 the appellant filed a 
Substantive Appeal (VA Form 9). 

The appellant's service treatment records show normal 
findings for the musculoskeletal systems.  In addition, the 
appellant did not report treatment for that osteoarthritis is 
his processing affidavit.  

A September 2007 medical certificate from VMMC shows a 
current finding of osteoarthritis, but as stated, the 
appellant's service treatment records do not contain any 
objective finding of this condition and there is no evidence 
of this condition manifesting to a compensable degree for 
several decades after service.  Furthermore, no medical 
evidence has been submitted that could establish a credible 
link between the claimed condition and service.

In his April 2008 Notice of Disagreement, the appellant 
stated that he was suffering from osteoarthritis due to lack 
of food and supplement.  The Board has reviewed the 
statements made by the appellant and acknowledges that the 
appellant is competent to testify as to symptoms which are 
non-medical in nature or what comes to him through his 
senses.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit commented that an appellant is 
competent to provide a diagnosis of simple condition such as 
a broken leg.  However, the Court found that individuals 
without training are not competent to provide evidence as to 
more complex medical questions.  The appellant is not shown 
to have medical training and expertise, so he cannot provide 
a competent opinion on a matters as complex as the etiology 
of his osteoarthritis.  

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA.  
38 U.S.C.A. § 5107(a), and the appellant was clearly advised 
of the need to submit medical evidence of the existence of a 
current disability and of a relationship between that 
disability and an injury, disease or event in service.  

As there is a preponderance of evidence against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, the Board finds that service 
connection for osteoarthritis is not warranted.  




ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied. 

Entitlement to service connection for osteoarthritis is 
denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


